STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  July 31, 2018
                Plaintiff-Appellee,

v                                                                 No. 338792
                                                                  Kalamazoo Circuit Court
JASON BRIAN DALTON,                                               LC No. 2016-000287-FC

                Defendant-Appellant.


Before: HOEKSTRA, P.J., and MURPHY and MARKEY, JJ.

PER CURIAM.

        Defendant appeals as on leave granted1 the trial court’s partial denial of his motion to
suppress statements made to law enforcement officers during two interviews after his arrest.
Because the trial court should have suppressed all of defendant’s statements made during both
the first and second interrogations, we reverse the partial denial of defendant’s motion and
remand for further proceedings.

        Defendant stands charged with six counts of open murder in violation of MCL 750.316,
two counts of assault with intent to murder in violation of MCL 750.83, and eight counts of
carrying a firearm during the commission of a felony (felony-firearm) in violation of MCL
750.227b. The charges arise from shootings at three separate locations in Kalamazoo County,
Michigan on the evening of February 20, 2016. The shootings occurred at an apartment
complex, a car dealership, and a restaurant. Defendant was arrested in the early morning hours
of February 21, 2016 and transported to the Kalamazoo Department of Public Safety (KDPS).
After his arrest, defendant was interrogated at KDPS for more than 3 hours, beginning at
approximately 1:00 a.m. on February 21, 2016. Following this first interrogation, defendant was
transported to the Kalamazoo County Jail. Later that same day, in the afternoon, defendant was
interrogated a second time at the Kalamazoo County Sheriff’s Department by a detective of the
Michigan State Police. Defendant made incriminating statements during both interrogations.

       In the trial court, defendant moved to suppress the incriminating statements he made to
law enforcement during both interviews. The trial court granted defendant’s motion to suppress


1
    People v Dalton, 501 Mich. 1025 (2018).


                                              -1-
in part and denied it in part. Specifically, the trial court suppressed the majority of defendant’s
statements made during the first interview because the police failed to scrupulously honor
defendant’s invocation of his right to remain silent; however, the trial court denied defendant’s
motion with regard to certain statements made during the first interview that the trial court
concluded were elicited under the public safety exception to Miranda.2 With regard to the
second interview, the trial court concluded that defendant’s statements during the second
interview were admissible because, although defendant invoked his right to an attorney and
initially declined to waive his Miranda rights, defendant changed his mind, initiated a discussion
with police, and thereafter voluntarily waived his rights.

       The case is now before us on an interlocutory basis for consideration as on leave granted.
On appeal, defendant contends that the trial court should have suppressed all of his incriminating
statements made during the first and second interrogations.

                                 I. STANDARDS OF REVIEW

        When reviewing a decision on a motion to suppress, we review for clear error a trial
court’s findings of fact. People v Elliott, 494 Mich. 292, 300; 833 NW2d 284 (2013). “To the
extent that a trial court’s ruling on a motion to suppress involves an interpretation of the law or
the application of a constitutional standard to uncontested facts, our review is de novo.” People
v Tanner, 496 Mich. 199, 206; 853 NW2d 653 (2014) (quotation marks and citation omitted).
We review de novo a trial court’s determination that a waiver of Fifth Amendment rights was
voluntary, knowing, and intelligent. People v Gipson, 287 Mich. App. 261, 264; 787 NW2d 126
(2010). We review de novo a trial court’s ultimate decision on a motion to suppress. People v
Lapworth, 273 Mich. App. 424, 426; 730 NW2d 258 (2006).

                                  II. THE FIRST INTERVIEW

         On appeal, defendant argues that the public safety exception does not apply to the first
interview, meaning that the trial court erred by admitting any of defendant’s statements from the
first interview based on the public safety exception. Instead, defendant contends that all of his
statements during the first interview must be suppressed because defendant invoked his right to
remain silent and the police failed to scrupulously honor this right. We agree.

                                A. FACTUAL BACKGROUND

        At approximately 1:00 a.m. on February 21, 2016, defendant was brought into an
interview room at KDSP. Upon entering the room with Detectives William Moorian and Cory
Ghiringhelli, defendant was searched, his handcuffs were removed, he was allowed to take off
his coat and remove a bullet proof vest, and he was offered food, drink, and the use of a
bathroom. The detectives left defendant alone for a minute or so, and when they returned, they
reintroduced themselves to defendant and gave defendant a Coke. After the introductions were
made, Detective Moorian stated:


2
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                                -2-
       I don’t know anything about you. I’ll be honest with you, I just learned your
       name just a few moments ago when we were downstairs. So we don’t know
       anything about nothing. I can tell you this much, we both have been doing this a
       long time and I don’t know your involvement with the police at all. Have you
       ever had - - well, I’m not going to ask you that. But it’s just - - obviously things
       happen for a reason and everybody does something for a reason, and I think that
       we would like to know kind of why some certain things have happened and
       what’s going on - - and what’s going on in your life, you know. That’s something
       that we’re interested in. Does that sound good?

Defendant agreed, and after informing defendant that he was not free to leave, Detective
Moorian then advised defendant of his Miranda rights.

        At the conclusion of the Miranda warnings, Detective Moorian asked defendant whether
it was “okay if we talk?” Defendant responded that he would “kind of prefer not to talk.” The
following exchange then took place:

              Det. Moorian: Okay. All right. You’d prefer not to talk. How about let
       me ask you this, like I said, everything happens for a reason and only you can
       explain to us what was going on with you today. Do you know what I mean?

              [Defendant]: Yeah.

             Det. Moorian: Only you can. Nobody else. And I don’t think you want
       anybody else talking for you. Do you know what I mean?

              [Defendant]: Yeah.

              Det. Moorian: Only—

              [Defendant]: I would prefer not to say anything.

              Det. Moorian: Okay. Any reason?

              [Defendant]: It just would be better to not say nothing.

              Det. Moorian: Really? Okay.

              (Unintelligible.)

              Det. Ghiringhelli: Yeah.

              Det. Moorian: Do you feel—let me ask you this, can you answer one
       question right now? Do you feel bad for what happened tonight to all these
       people?

              [Defendant]: I’d like to just not say anything.

              Det. Moorian: Okay.
                                               -3-
Although defendant plainly stated that he wanted to “not say anything,” the interrogation
continued. During the ensuing three hours of questioning, approximately 40 times, defendant
communicated to the police that he would “prefer not to say anything,” that he “really [didn’t]
want to talk about anything,” that he was “not interested in talking about anything,” that he
would “like to just not talk,” that he wanted to “keep [his] mouth shut,” and that he wanted to
“plead the Fifth.”3

         Yet, the detectives undisputedly interrogated defendant. In the course of the
interrogation, among other topics, police questioned defendant about the shootings, his
motivation for the shootings, the victims who had been killed in the shootings, whether he felt
“bad” for the shootings as well as topics relating to defendant’s family, his hobbies, his dog, and
his job. They repeatedly urged defendant to explain his actions, emphasizing the community’s
need for “closure” and “answers.” Although the interview began with Detectives Moorian and
Ghiringhelli, Detective Ghiringhelli was later replaced by Sergeant Don McGhee of the
Kalamazoo Sheriff’s Department, who was personally acquainted with defendant. Sergeant
McGhee and Detective Moorian questioned defendant for over an hour. After Sergeant McGhee
left, defendant was again questioned by Detectives Moorian and Ghiringhelli. During the course
of the interrogation, defendant implicated himself in the shooting at the restaurant, though he
maintained that his body was being controlled by “an artificial intelligence.” Defendant stated
that he did not recall the shootings at the other two locations.

        Notably, after defendant had been read his Miranda rights and after he informed police
that he did not want to talk, in the course of their other questions, the detectives raised subjects
relating to the possibility of other unknown victims or other unidentified crime scenes. First,
approximately 11 minutes into the interrogation, police asked defendant if he knew of anyone
else who might need medical attention, and defendant answered “no.” Second, over an hour into
the interview, police asked defendant several questions about the number of shooting locations,
whether they might be missing a location, and whether it was possible there was “somebody
laying in a ditch somewhere” in need of medical attention. In response to these questions,
defendant stated that he wanted to “plead the Fifth,” but he also made a potentially incriminating
statement by indicating that he knew “for a fact” that no one was in a ditch in need of help.
Third, and finally, more than three hours into the interview, after defendant had implicated
himself in the restaurant shooting, police asked whether they should drive by a certain road—
where defendant stated that he saw people dressed in black—to make sure that no one in the area
was hurt, and defendant responded “Yeah,” though earlier defendant said that he knew he had


3
  Defendant suggests on appeal that his attempt to “plead the Fifth” should be read to indicate an
invocation of his right to remain silent as well as an invocation of his right to counsel. While
defendant’s expression of his desire to “plead the Fifth” unequivocally conveyed his invocation
of his right to remain silent, cf. Anderson v Terhune, 516 F3d 781, 784 (CA 9, 2008) (en banc),
this statement cannot reasonably be construed as an unequivocal expression of defendant’s desire
for the assistance of an attorney. See generally People v Adams, 245 Mich. App. 226, 237; 627
NW2d 623 (2001). With regard to the first interview, defendant invoked only his right to remain
silent.


                                                -4-
not shot the people in question. After more than three hours, the interrogation finally concluded
at approximately 4:10 a.m. Defendant was then transported to the Kalamazoo County Jail.

                                         B. ANALYSIS

        “The United States Constitution and the Michigan Constitution both prohibit ‘compelled’
self-incrimination.” Elliott, 494 Mich. at 301 n 4, quoting US Const, Am V; Const 1963, art 1, §
17. Before a suspect is subject to custodial interrogation, the suspect must be given the now-
familiar Miranda warnings; specifically, the suspect must be informed “(1) that he has the right
to remain silent, (2) that anything he says can and will be used against him in court, (3) that he
has a right to the presence of an attorney during any questioning, and (4) that if he cannot afford
an attorney one will be appointed for him.” People v Daoud, 462 Mich. 621, 625 n 1; 614 NW2d
152 (2000). “When a suspect has been afforded Miranda warnings and affirmatively waives his
Miranda rights, subsequent incriminating statements may be used against him,” provided that the
waiver of rights is voluntary, knowing, and intelligent. Tanner, 496 Mich. at 209.

        In comparison, “the admissibility of statements obtained after the person in custody has
decided to remain silent depends under Miranda on whether his right to cut off questioning was
scrupulously honored.” Michigan v Mosley, 423 U.S. 96, 104; 96 S. Ct. 321; 46 L. Ed. 2d 313
(1975) (quotation marks omitted). The right to remain silent and to cut off police questioning are
considered critical safeguards against compelled self-incrimination, and an accused may exercise
these rights at any time by unequivocally asserting that he or she wishes to remain silent. People
v Henry (After Remand), 305 Mich. App. 127, 145; 854 NW2d 114 (2014). “When a defendant
invokes his or her right to remain silent, the police must ‘scrupulously honor’ the defendant’s
request.” Id., quoting Mosley, 423 US at 103-104. “The police fail to scrupulously honor a
defendant’s invocation of the Fifth Amendment right by refusing to discontinue the interrogation
upon request or by persisting in repeated efforts to wear down his resistance and make him
change his mind.” Henry, 305 Mich. App. at 145 (quotation marks and citation omitted).

       If the individual indicates in any manner, at any time prior to or during
       questioning, that he wishes to remain silent, the interrogation must cease. At this
       point he has shown that he intends to exercise his Fifth Amendment privilege; any
       statement taken after the person invokes his privilege cannot be other than the
       product of compulsion, subtle or otherwise. Without the right to cut off
       questioning, the setting of in-custody interrogation operates on the individual to
       overcome free choice in producing a statement after the privilege has been once
       invoked. [Mosley, 423 U.S. at 100-101, quoting Miranda v Arizona, 384 U.S. 436,
       473-474; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).]

Consequently, “[i]f the police continue to ‘interrogate’ the defendant after he has invoked his
right to remain silent, and the defendant confesses as a result of that ‘interrogation,’ the
confession is inadmissible.” People v White, 493 Mich. 187, 194; 828 NW2d 329 (2013).

       In this case, during the first interview, defendant was undisputedly “in custody” for
purposes of Miranda, see People v Cortez (On Remand), 299 Mich. App. 679, 691-692; 832
NW2d 1 (2013), and the detectives did in fact advise defendant of his Miranda rights at the
outset of the interview. However, rather than waive his rights, defendant unequivocally, and

                                                -5-
repeatedly, asserted his right to remain silent. Yet, in the antithesis of scrupulously honoring
defendant’s right to remain silent, the detectives flagrantly disregarded defendant’s request to cut
off questioning and instead interrogated him for over three hours.4 Defendant’s incriminating
statements, obtained during a custodial interrogation after defendant invoked his right to remain
silent, are inadmissible. See White, 493 Mich. at 194.

        On appeal, the prosecutor concedes that defendant unambiguously invoked his right to
remain silent during the first interview, but the prosecutor asserts that the detectives’ continued
interrogation of defendant was permissible under the public safety exception, and the prosecutor
contends that the trial court did not err by admitting defendant’s statements elicited by questions
relating to public safety concerns. This argument is without merit. Under the public safety
exception to Miranda, law enforcement officers may question an accused person without
advising him of his Miranda rights when public safety concerns exist. New York v Quarles, 467
U.S. 649, 655-657; 104 S. Ct. 2626; 81 L. Ed. 2d 550 (1984). However, for this exception “to apply,
the police inquiry must have been an objectively reasonable question necessary to protect the
police or the public from an immediate danger.” People v Attebury, 463 Mich. 662, 671-672; 624
NW2d 912 (2001). In other words, the public safety exception is a narrow exception that only
applies in cases involving “exigency requiring immediate action by the officers beyond the
normal need expeditiously to solve a serious crime.” Quarles, 467 U.S. at 658-659 & n 8.
Indeed, Quarles “drew a specific distinction between questions objectively necessary to secure
the public safety and those with an investigatory purpose, explaining that only the former can
trigger application of the public safety exception.” Attebury, 463 Mich. at 670.

        As an example of the application of the public safety exception, in Quarles, while “in the
very act of apprehending a suspect,” the police “were confronted with the immediate necessity of
ascertaining the whereabouts of a gun which they had every reason to believe the suspect had
just removed from his empty holster and discarded in the supermarket.” Quarles, 467 U.S. at 657.

       So long as the gun was concealed somewhere in the supermarket, with its actual
       whereabouts unknown, it obviously posed more than one danger to the public
       safety: an accomplice might make use of it, a customer or employee might later
       come upon it. [Id.]

Faced with this exigency, the police officer “asked only the question necessary to locate the
missing gun before advising respondent of his rights.” Quarles, 467 U.S. at 659 (emphasis
added). In these circumstances, the Supreme Court concluded that the officer’s failure to inform
the suspect of his Miranda rights before asking the question about the gun was justified in the
interests of public safety. Id. at 657-659. Similarly, in Attebury, 463 Mich. at 674, the Michigan
Supreme Court applied the public safety exception to police questions about the location of a gun
at the time of the suspect’s arrest because the questions asked by the police “related solely to


4
  Interrogation occurs when a defendant “ ‘is subjected to either express questioning or its
functional equivalent.’ ” White, 493 Mich. at 195, quoting Rhode Island v Innis, 446 U.S. 291,
300-301; 100 S. Ct. 1682; 64 L. Ed. 2d 297 (1980). It is undisputed that defendant was subjected to
interrogation during the first interview.


                                                -6-
neutralizing” the immediate danger posed by the gun. In applying the exception, the Court
distinguished investigatory questions from public safety questions, emphasizing that “[t]he
officers only asked about the whereabouts of the gun and not other broader questions relating to
investigation of the crime.” Id. (emphasis added).

        In contrast to Quarles and Attebury, in this case, the detectives’ disregard of defendant’s
invocation of his right to remain silent, and their three hour interrogation of defendant while
defendant was in custody at the police station, is not justified based on the public safety
exception. Quite simply, the detectives’ questions to defendant clearly served an investigatory
purpose and their questions cannot be categorized as objectively necessary to secure the public
safety. The interrogation took place after defendant’s arrest, in an interview room at KDSP
where defendant posed no immediate danger to the officers or the public. In conducting the
interview, the detectives plainly saw no exigency requiring immediate police action. See
Quarles, 467 U.S. at 658-659 & n 8. If there were any exigency requiring immediate police
action, one would expect—as happened in Quarles and Attebury—that the police would hasten
to ask pertinent questions relating to an imminent identifiable threat. Instead, the police took
five minutes to introduce themselves, get defendant a Coke, remove his handcuffs, and let him
remove clothing to get more comfortable. The police then took the time to Mirandize
defendant,5 and Detective Moorian began the interview by making plain the investigatory nature
of the interrogation, stating that “thing happens for a reason” and they wanted to know “why”
defendant had done certain things. During the course of the interview, the police then asked
defendant a variety of questions about the shootings. Viewed objectively, the interrogation
served an investigatory purpose, and it was not prompted by public safety concerns.

        It is true that, during the three hour interview, the police occasionally touched on matters
relating to the possibility of unidentified shooting locations and unknown injured persons who
might be in need of medical assistance. The trial court concluded, and the prosecutor argues on
appeal, that defendant’s answers to these specific questions may be extracted from the larger
interview and admitted at trial based on the public safety exception. But, the prosecutor provides
no authority for the proposition that questions touching on public safety concerns can be
extracted piecemeal from a three hour investigatory interrogation and justified under the public


5
  Defendant argues on appeal that Quarles’s public safety exception only excuses an officer’s
failure to give Miranda warnings before asking a question, meaning that the public safety
exception could never apply after a suspect has been given Miranda warnings. We are not aware
of a Michigan case to apply the public safety exception after a suspect has been read the Miranda
warnings. Other courts have concluded that, in certain circumstances, the public safety
exception may apply after a suspect has been read the Miranda rights and invoked those rights.
See, e.g., Trice v United States, 662 A2d 891, 895 (DC, 1995); United States v Mobley, 40 F3d
688, 692 (CA 4, 1994); United States v DeSantis, 870 F2d 536, 541 (CA 9, 1989). See also State
v Melendez, 423 NJ Super 1, 25; 30 A3d 320 (2011) (compiling cases). However, we need not
decide whether the public safety exception only excuses the giving of Miranda warnings, or
whether it may also apply post-Miranda, because an extension of the public safety exception to
post-Miranda questioning is certainly not justified on the facts of this case.


                                                -7-
safety exception. To the contrary, the public safety exception’s application is limited to
situations when the only questions asked relate solely to neutralizing an immediate danger. See
Quarles, 467 U.S. at 659; Attebury, 463 Mich. at 674. The fact that numerous broader questions
relating to the investigation of the shootings were also asked in this case is a clear indication that
the public safety exception does not apply. Cf. Quarles, 467 U.S. at 659; Attebury, 463 Mich. at
674. Indeed, considering the three hour interview, the vast majority of questions had nothing to
do with public safety, and in the context of the interrogation at a whole, it is plain that the
purported public safety questions—most of which came late in the interview—were simply
another means of interrogation, i.e., another means of eliciting incriminating statements from
defendant.6 Overall, the prosecution’s reliance on the public safety exception is untenable. The
public safety exception does not apply to the first interrogation, and the trial court erred by
admitting any of defendant’s statements from the first interrogation.

                                III. THE SECOND INTERVIEW

        Defendant also asserts that his statements during the second interrogation with Detective
Sergeant Kyle Gorham of the Michigan State Police should have been suppressed because
authorities did not honor his invocation of his rights. In particular, defendant emphasizes that he
invoked his right to remain silent during the first interrogation, and he contends that because his
invocation was not scrupulously honored, his purported waiver of his Miranda rights during the
second interview cannot be considered valid in light of the first interview. Moreover, defendant
argues that the police only compounded their failure to honor his invocation of his rights during
the first interview by failing to honor his unambiguous invocation of his right to counsel at the
beginning of the second interview. Emphasizing that Detective Gorham continued conversing
with defendant and did not leave the interview room when defendant invoked his right to
counsel, defendant contends that he was at all times subjected to custodial interrogation during
the second interview and that, because the interrogation never ceased, it cannot be concluded that
defendant initiated a discussion of the case with Detective Gorham. In these circumstances,


6
  As a comparison, in both Quarles and Attebury, the Courts distinguished the brief questioning
in those cases, which related directly to an immediate danger, from the facts in Orozco v Texas,
394 U.S. 324; 89 S. Ct. 1095; 22 L. Ed. 2d 311 (1969). Specifically, the Quarles Court noted that
the police questioning in Orozco involved questions that related “in part” to the “whereabouts of
a gun.” Quarles, 467 U.S. at 659 n 8. However, more generally, the police “vigorously”
interrogated the suspect “about whether he had been present at the scene of the shooting and
whether he owned a gun.” Id. The Supreme Court suppressed all of the suspect’s statements in
Orozco, and in Quarles, the Court remarked that “the questions about the gun were clearly
investigatory; they did not in any way relate to an objectively reasonable need to protect the
police or the public from an immediate danger associated with the weapon.” Id. Or, as
explained by the Michigan Supreme Court, the questioning in Orozco was not justified by the
public safety exception because it “included general investigation.” Attebury, 463 Mich. at 674.
The present case is like Orozco in that, even if there were some questions potentially bearing on
matters of public safety, the interrogation as a whole involved “general investigation.” Id. As in
Orozco, all of defendant’s statements during this improper interrogation must be suppressed.


                                                 -8-
defendant argues that his alleged waiver of his Miranda rights during the second interview was
presumptively involuntary and inherently invalid. We agree.

                               A. FACTUAL BACKGROUND

        Following the first interrogation, which concluded at approximately 4:10 a.m. on
February 21, 2016, defendant was transported to the Kalamazoo County Jail. Later that same
day, beginning at approximately 2:25 p.m., while still in custody, defendant was interviewed a
second time, this time by Detective Gorham of the Michigan State Police. The second
interrogation took place in an interview room at the Kalamazoo County Sheriff’s Department.

       A few minutes into his conversation with defendant—after asking how defendant was
being treated, correcting defendant’s mistaken assumption that he was defendant’s lawyer,
providing defendant with a Coke, asking if defendant was a “religious man,” and obtaining basic
background information about defendant—Detective Gorham began to Mirandize defendant. As
Detective Gorham went through the Miranda rights, defendant acknowledged that he understood
each of the rights, though he stated that he was “surprised” by “the questions and stuff.” The
discussion continued as follows:

              Det. Gorham: If you waive your right to have a lawyer present and later
       change your mind the questions will stop until you talk with a lawyer.

              [Defendant]: Yeah.

              Det. Gorham: Okay.

              [Defendant]: I think I probably need to talk to a lawyer.

             Det. Gorham: Okay. So you want to talk to an attorney before you speak
       with me about anything?

              [Defendant]: Yeah. It’d probably be nice, yes.

              Det. Gorham: Okay. All right. Do you understand that—

              [Defendant]: I—I trust you, but there’s things that are different now.

             Det. Gorham: Oh, I don’t disagree with you, Jason. You know, I want
       you to—I’ll be honest with you, from a person—from man to man here, we have
       a lot of things to consider here, okay? And I’m glad that you at least
       acknowledge me trying to do the right thing here.

              [Defendant]: Yeah.

               Det. Gorham: Okay. The thing that I’ll share with you is sometimes there
       is a—obviously there’s always a lot of unanswered questions, but in your
       situation, sir, you’re just like me. You’re just an average Joe trying to make it
       through life.

                                              -9-
        [Defendant]: Yeah.

        Det. Gorham: And, unfortunately, you have responsibilities at home, you
know.

        [Defendant]: Yeah.

        Det. Gorham: And you have—those folks have some questions.

        [Defendant]: Yeah.

       Det. Gorham: And probably shedding a lot of tears that dad didn’t come
home today.

        [Defendant]: I would imagine so.

        Det. Gorham: You know what I mean?

        [Defendant]: Yeah.

        Det. Gorham: So, I mean, you can—I’m not here to convince you one
way or the other. If you want to wish like you just said that you want to speak
with an attorney first can I—there’s two more lines on this thing. Can I read
those to you and you can just tell me what you want to do from there?

        [Defendant]: Right.

        Det. Gorham: Is that fair?

        [Defendant]: That’s fair.

       Det. Gorham: Okay. Do you understand each of the rights that I’ve
explained to you today, sir?

        [Defendant]: Yes.

       Det. Gorham: Okay. And I’ll just simply ask you this last statement and
you can do what you want to do. Are you willing to give up these rights and
answer my questions at this time?

        [Defendant]: No.

        Det. Gorham: Okay. All right. That is no problem. I’m just going to
stay here and have a Coke with you.

        [Defendant]: All right.

       Det. Gorham: And then I’ll have them come take you back to your cell.
So I’m not talking about anything like that. You okay to talk about stuff?

                                     -10-
              [Defendant]: Yeah, we can talk about stuff.

              Det. Gorham: Okay. What do you like to do?

              [Defendant]: I like to—I like to go to the dog park a lot.
Detective Gorham then engaged defendant in an approximately 10 minute conversation
regarding dogs—training dogs, breeding dogs, tracking with dogs, Detective Gorham’s own
experiences with dogs, defendant’s German Shepherd, and defendant’s relationship with his dog.
Toward the end of this discussion about dogs, the following exchange took place:

              Det. Gorham: Yeah, it’s good though. You know, the hardest thing is
       obviously they pass on and it’s just like losing a family member, you know?

              [Defendant]: Right.

              Det. Gorham: It’s just devastating, you know.

              [Defendant]: Sure.

              Det. Gorham: So—well, before—

              [Defendant]: What kind of questions did you want to ask me? If you just
       want to ask me.

              Det. Gorham: I had—I have a gamut of stuff that I want to—because I
       want to understand. I am a person—I’ll tell you what I do. I talk to people all
       day long. You know, that’s primarily what I do.

              [Defendant]: Yeah.

               Det. Gorham: You know, and that’s—I’m not out on the street. I’m in an
       office. Everybody usually comes to me and talks to me in my office.

              [Defendant]: Right.

              Det. Gorham: But, you know, in terms of any types of questions, you
       know, like I said, I got—if I said I only had one type of question I’d be lying to
       you. I have a herd—a boat load of questions.

              [Defendant]: Sure. Sure.

              Det. Gorham: Stuff I just want to understand and try to understand you,
       you know.

              [Defendant]: Right.

Detective Gorham made a several more general remarks relating to “people beside professionals”
wanting to understand what happened, being metaphorically “kicked down in the cellar” and
trying to get out with God’s help, and the value of acknowledging problems and reflecting on

                                             -11-
past events. Detective Gorham also stated that he wished he could have met defendant 24-hours
before and that he felt bad for the victims, for defendant, and for defendant’s family. After
defendant again confirmed that he was being treated “okay,” the following exchange took place:

               Det. Gorham: Good. Well, those guys from the (unintelligible) there.
       Those guys in the sheriff’s department uniform. Well, Jason, I have to make a
       quick phone call. And I’m just being honest with you, okay, because initially you
       said that you don’t want to talk to me.

               [Defendant]: Yeah, but I do.

               Det. Gorham: Okay. You know, I have to—

               [Defendant]: I do, but—

               Det. Gorham: Okay. Let me just call and see how they—how they would
       feel about that. Maybe it’s something if I have to go back over your rights again.

               [Defendant]: Would you do that for me, sir?

              Det. Gorham: Absolutely. I’m not in no hurry here today. So—I’d
       appreciate it if we could talk.

               [Defendant]: I would—I would like that very much.

              Det. Gorham: Okay. Let me—just stay seated. I got to step out. I’ll
       make a phone call and come back and let you know, okay?

Detective Gorham left defendant alone in the room for a few minutes. When Detective Gorham
returned, he again advised defendant of his Miranda rights, and defendant indicated that he
understood those rights. This time, when asked if he was willing to give up these rights and
answer questions, defendant responded “yes.” During the interrogation that followed, defendant
implicated himself in the shootings at all three locations in Kalamazoo County, though he again
indicated that his body had been taken over. In total, the second interrogation lasted
approximately four hours.

                                         B. ANALYSIS

        Considering the facts of this case, we conclude that the trial court erred by refusing to
suppress defendant’s statements during the second interview. First, in our view, by initiating the
second interrogation despite the repeated violation of defendant’s right to remain silent during
the first interview, law enforcement failed to scrupulously honor defendant’s invocation of his
right to remain silent, and defendant’s statements during the second interview must therefore be
suppressed. Second, even supposing that Detective Gorham could approach defendant for a
second interview, the record shows that defendant unequivocally invoked his right to counsel and
again unequivocally invoked his right to remain silent. Yet, Detective Gorham ignored
defendant’s invocation of his rights and continued to interrogate defendant, meaning that
defendant’s statements during the second interview must also be suppressed on this basis.

                                              -12-
   i. INITIATING A SECOND INTERROGATION AFTER DEFENDANT INVOKED HIS
          RIGHT TO REMAIN SILENT DURING THE FIRST INTERROGATION

        Given defendant’s unequivocal invocation of his right to remain silent during the first
interview and the authorities’ total disregard for this invocation, we agree with defendant’s
assertion that the second interrogation was improper from its inception. As noted, under Mosley,
once a suspect in custody has invoked the right to remain silent, the interrogation must cease and
the admissibility of any statements made after an in-custody suspect invokes the right to remain
silent depends on whether the police “scrupulously honored” the suspect’s decision to cut off
questioning. Mosley, 423 U.S. at 100-101, 104. However, the Mosley Court was also clear that
the right to cut off questioning under Miranda does not “create a per se proscription of indefinite
duration upon any further questioning by any police officer on any subject, once the person in
custody has indicated a desire to remain silent.” Id. at 102-103. Instead, when a suspect invokes
the right to remain silent, “the police must cease all questioning at that interview but can then
initiate a subsequent interrogation if law enforcement officials ‘scrupulously’ honor the
defendant’s assertion of the right to remain silent.” People v Crusoe, 433 Mich. 666, 683 n 25;
449 NW2d 641 (1989) (emphasis added).

        The scrupulously honored standard does not involve “black-and-white line drawing;”
rather, whether questioning can be properly reinitiated after a suspect invokes the right to remain
silent depends on the circumstances of each particular case. People v Slocum (On Remand), 219
Mich. App. 695, 701; 558 NW2d 4 (1996). Although not intended as an exhaustive list of factors,
the Mosley Court identified several circumstances relevant to a determination of whether
authorities initiating a second interrogation after a suspect invokes his or her right to remain
silent have scrupulously honored the suspect’s assertion of his or her right to remain silent. See
id. at 701-702. Specifically, in finding that the police had scrupulously honored the defendant’s
rights in Mosley, the Court emphasized that (1) the police “immediately ceased the [original]
interrogation and did not try either to resume the questioning or in any way to persuad [the
suspect] to reconsider his position,” (2) the police waited for a significant interval of “more than
two hours” before approaching the suspect a second time, (3) the suspect was again given the
Miranda warnings at the start of the second interview, and (4) the second interrogation related to
a different crime than the first interview and the second interview was conducted by a different
police officer. Mosley, 423 U.S. at 105. Summarizing these circumstances, the Mosley Court
concluded:

       This is not a case, therefore, where the police failed to honor a decision of a
       person in custody to cut off questioning, either by refusing to discontinue the
       interrogation upon request or by persisting in repeated efforts to wear down his
       resistance and make him change his mind. In contrast to such practices, the police
       here immediately ceased the interrogation, resumed questioning only after
       the passage of a significant period of time and the provision of a fresh set of
       warnings, and restricted the second interrogation to a crime that had not been a
       subject of the earlier interrogation. [Id. at 105-106.]

        The present case bears little resemblance to Mosley. Most significantly, unlike Mosley,
the police in this case did not “immediately” cease the original interrogation. To the contrary, as
discussed, they continued to question defendant for a prolonged period of time and they actively

                                               -13-
tried to persuade defendant to reconsider his decision to invoke his right to remain silent.7
Indeed, the police’s deliberate disregard of defendant’s invocation of his right to remain silent
during the first interview cannot be overstated. Approximately 40 times, defendant stated that he
wished to remain silent. Nevertheless, in the face of this invocation, Detectives Moorian and
Ghiringhelli interrogated defendant. Defendant was then interrogated by Detective Moorian and
Sergeant McGhee. After Sergeant McGhee left the interview room, Detectives Moorian and
Ghiringhelli again interrogated defendant. This was not a “brief period of initial questioning.”
Cf. Mosley, 423 U.S. at 106-107. In total, despite his repeated invocation of his right to remain
silent, defendant was interviewed for over three hours, and in the face of this custodial
interrogation, defendant did in fact incriminate himself. In short, unlike Mosley, 423 U.S. at 105,
this is clearly a case “where the police failed to honor a decision of a person in custody to cut off
questioning, either by refusing to discontinue the interrogation upon request or by persisting in
repeated efforts to wear down his resistance and make him change his mind.”

        In our view, given the police’s complete disregard of defendant’s invocation of his right
to remain silent, Detective Gorham’s second interrogation on the afternoon of July 21, 2016
cannot be justified under Mosely. It is true that the second interrogation began approximately 10
hours after the first interrogation concluded, which is a significant amount of time under Mosley,
and the second interrogation involved a different police officer and a re-reading of defendant’s
Miranda rights. However, unlike Mosley, Detective Gorham’s interview related to the same
subject matter as the first interrogation and, as discussed, unlike Mosley, the police did not
immediately cease the original interview but instead ignored defendant’s repeated request to cut
off questioning and attempted to persuade him to change his mind, giving defendant every
reason to believe that the police had no intention of honoring his rights. Cf. Slocum, 219 Mich
App at 704-705. Against this backdrop, on the afternoon of February 21, 2016, defendant was
once again placed in an interrogation room with a police officer who, as discussed in more detail
infra, sought to have defendant change his mind, waive his rights, and answer questions about
the shootings. While no one factor is dispositive under Mosley, see Slocum, 219 Mich. App. at
701-702, considering all of the circumstances, the police’s blatant—and prolonged—refusal to
honor defendant’s invocation of his right to remain silent during the first interrogation is so
completely antithetical to Miranda and the right to remain silent that, despite the passage of
several hours and the re-reading of defendant’s Miranda warnings, 8 Detective Gorham’s



7
  During the first interrogation, the police asked defendant for the “reason” he was invoking his
right to remain silent. The authorities insisted that defendant owed it to his family, the victims’
families, and the community to provide “answers” and “closure.” They urged him not to let
someone else tell his story and to instead tell his side of the story so that he did not look like a
“monster.” They suggested that talking would do some “good,” that it would “help” defendant
to talk, and that it would make defendant “feel better” to talk.
8
  “[P]olice cannot, as if by alchemy, negate [a suspect’s] invocation of his right to remain silent
by mantra-like recitation of Miranda warning.” United States v Lafferty, 503 F3d 293, 307 (CA
3, 2007) (quotation marks and citation omitted). “In fact, [t]he more times police inform a
suspect of his rights in the face of his repeated invocation of one of those rights . . . the clearer it


                                                 -14-
subsequent initiation of an interrogation cannot meet the scrupulously honored standard under
Mosley. Instead, on the facts of this case, Detective Gorham’s interrogation of defendant was
just another round in the authorities’ persistent efforts to wear down defendant’s resistance and
undermine his will. See Mosley, 423 U.S. at 102; Slocum, 219 Mich. App. at 704-705. Because the
authorities did not scrupulously honor defendant’s invocation of his right to remain silent, his
statements during the second interrogation must also be suppressed.9 See Mosley, 423 U.S. at
100, 104; Henry, 305 Mich. App. at 148.

         ii. INVOCATION OF RIGHTS DURING THE SECOND INTERROGATION

       Even assuming that Detective Gorham’s subsequent interrogation on the afternoon of
February 21, 2016 could satisfy the scrupulously honored standard under Mosley, we would
nevertheless conclude that the trial court erred by failing to suppress defendant’s statements in
the second interview because defendant invoked both his rights to counsel and to remain silent,
and Detective Gorham continued to interrogate defendant rather than honor these requests.

        As noted, before a suspect is subject to custodial interrogation, the suspect must be given
the Miranda warnings. Daoud, 462 Mich. at 625 n 1. “When a suspect has been afforded
Miranda warnings and affirmatively waives his Miranda rights, subsequent incriminating
statements may be used against him,” provided that the waiver of rights is voluntary, knowing,
and intelligent. Tanner, 496 Mich. at 209. However, as discussed, when a suspect invokes the
right to remain silent, “the police must cease all questioning at that interview but can then initiate



becomes that the police must not mean what they say. This is exactly the type of subtle coercive
pressure which the Miranda opinion condemned.” Id. (quotation marks and citation omitted).
9
  Citing Oregon v Elstad, 470 U.S. 298; 105 S. Ct. 1285; 84 L. Ed. 2d 222 (1985), the prosecutor
asserts on appeal that “statements made in a voluntary confession after an interrogation in
violation of the Miranda rules are not subject to suppression as fruit of a poisonous tree in the
same way physical evidence is excluded under the Fourth Amendment.” This argument, made
without any further explanation or analysis of the significance of Elstad on the facts of this case,
is abandoned. See People v Henry, 315 Mich. App. 130, 148; 889 NW2d 1 (2016). Nevertheless,
we note briefly that Elstad involved two statements by a defendant, the first a voluntary
statement made before the defendant had been given Miranda warnings and the second a
statement given after the defendant had been Mirandized. In these circumstances, the Court
concluded that, while the first statement must be suppressed under Miranda, the second
statement could be admissible, provided that the second statement was voluntary. Elstad, 470
U.S. at 309, 314, 317-318. In contrast, in the present case, defendant was given Miranda
warnings during the first interrogation and he invoked his right to remain silent. The prosecutor
provides no authority for the proposition that Elstad applies to a second interrogation that
follows an invocation of the right to remain silent. Instead, when Miranda warnings have been
given and the right to remain silent has been invoked during the first interrogation, the initial
question with regard to a second interrogation is whether the second interrogation can meet
Mosley’s scrupulously honored requirement. See United States v Tyler, 164 F3d 150, 158 & n
13 (CA 3, 1998). The second interrogation in this case does not meet this standard.


                                                -15-
a subsequent interrogation if law enforcement officials ‘scrupulously’ honor the defendant’s
assertion of the right to remain silent.” Crusoe, 433 Mich. at 683 n 25.

        In comparison to the Mosley rule that allows police to re-approach a suspect who has
invoked the right to remain silent, a suspect in custody who has expressed “his desire to deal
with the police only through counsel, is not subject to further interrogation by the authorities
until counsel has been made available to him, unless the accused himself initiates further
communication, exchanges, or conversations with the police.” Edwards v Arizona, 451 U.S. 477,
484-485; 101 S. Ct. 1880; 68 L. Ed. 2d 378 (1981). “In the absence of such a bright-line
prohibition, the authorities through badger[ing] or overreaching—explicit or subtle, deliberate or
unintentional—might otherwise wear down the accused and persuade him to incriminate himself
notwithstanding his earlier request for counsel’s assistance.” Smith v Illinois, 469 U.S. 91, 98;
105 S. Ct. 490; 83 L. Ed. 2d 488 (1984) (quotation marks and citation omitted). Consequently, “if
the accused invoked his right to counsel, courts may admit his responses to further questioning
only on finding that he (a) initiated further discussions with the police, and (b) knowingly and
intelligently waived the right he had invoked.” Id. at 95.

        An accused “initiates” further communication with law enforcement when he makes a
statement that evinces a “willingness and a desire for a generalized discussion about the
investigation” that could “reasonably have been interpreted by the officer as relating generally to
the investigation.” Oregon v Bradshaw, 462 U.S. 1039, 1045-1046; 103 S. Ct. 2830; 77 L. Ed. 2d
405 (1983). However, statements that are merely “a necessary inquiry arising out of the
incidents of the custodial relationship” do not amount to an initiation of further communication
with police for purposes of restarting interrogation. Id. at 1046. Moreover, to conclude that a
suspect has initiated further communication with police about the investigation, there must of
course have been a break in the interrogation. See Christopher v Florida, 824 F2d 836, 845 n 22
(CA 11, 1987) (noting that police cannot “continue a custodial interrogation despite a request to
stop in the hope that the suspect will eventually ask a question”).

        “For purposes of Miranda, interrogation refers to express questioning or its ‘functional
equivalent.’ ” People v Kowalski, 230 Mich. App. 464, 479; 584 NW2d 613 (1998), quoting
Rhode Island v Innis, 446 U.S. 291, 300-301; 100 S. Ct. 1682; 64 L. Ed. 2d 297 (1980). “The
functional equivalent of interrogation includes any words or actions on the part of the police
(other than those normally attendant to arrest and custody) that the police should know are
reasonably likely to elicit an incriminating response from the suspect.” Kowalski, 230 Mich. App.
at 479 (quotation marks and citation omitted). Thus, not all communications between police and
a suspect constitute custodial interrogation. Id. at 480.

       Communications between police and a suspect in custody are commonplace. It is
       useful to contrast the circumstances of this case with typical, and permissible,
       custodial communications between police and a suspect who has asked for
       counsel. For example, police do not impermissibly “initiate” renewed
       interrogation by engaging in routine conversations with suspects about unrelated
       matters. And police legitimately may inquire whether a suspect has changed his
       mind about speaking to them without an attorney. [Id. (quotation marks and
       citation omitted; emphasis in Kowalski).]


                                               -16-
Depending on the circumstances, “casual conversation” or “small talk” also may not constitute
interrogation or its functional equivalent. See, e.g., Mickey v Ayers, 606 F3d 1223, 1235 (CA 9,
2010); United States v Goist, 59 Fed App’x 757, 763 (CA 6, 2003).

        In this case, Detective Gorham asked defendant whether he wanted to talk to an attorney
before speaking “about anything,” and it is undisputed that defendant unequivocally invoked his
right to counsel by responding “Yeah. It’d be probably be nice, yes.” Despite this invocation,
Detective Gorham did not end the interview. Instead, he discussed defendant’s “responsibilities
at home,” the “folks” who have questions, and defendant’s children “shedding a lot of tears that
dad didn’t come home today.” While it is a bright-line rule that all questioning must cease after
an accused requests counsel, Detective Gorham then asked whether he could finish reading the
Miranda warnings so that defendant could tell him what he wanted to do from there. Cf. Smith,
469 U.S. at 93, 98. After finishing the Miranda rights, Detective Gorham asked if defendant was
willing to give up his rights and answer questions. Defendant responded “no,” thereby also
invoking his right to remain silent. See Henry, 305 Mich. App. at 147.

         Although defendant had made clear that he did not want to talk about anything without an
attorney, and despite defendant’s invocation of his right to remain silent, Detective Gorham
remained in the interview room to “have a Coke” with defendant, and he again asked defendant
to talk, asking defendant whether it would be “okay to talk about stuff?” Detective Gorham then
began to question defendant about “stuff” by asking what defendant liked to do, and defendant
responded that he liked to go to the dog park. Following this reference to the dog park, Detective
Gorham engaged defendant in a 10 minute discussion of dogs, asking defendant various
questions about his German Shepard and sharing his own experiences with dogs.

        According to the prosecutor, there was a break in the interrogation because the discussion
of dogs amounted to nothing more than small talk, and thus the prosecutor contends that
defendant initiated further communication with Detective Gorham when, toward the end of the
dog conversation, he asked Detective Gorham what kind of questions he wanted to ask and stated
“[i]f you just want to ask me.” Contrary to the prosecutor’s argument, we are persuaded that the
interrogation never ceased. From the outset of the second interrogation, Detective Gorham had
made plain that he wanted answers about the shootings. When defendant invoked his rights and
refused to answer questions, Detective Gorham did not end the interrogation and he did not give
defendant time to consult an attorney. Instead, Detective Gorham and defendant remained in the
interrogation room, and Detective Gorham seamlessly kept the conversation moving. Detective
Gorham’s continued conversations with defendant certainly cannot be described as a “bare
inquiry” about “routine” matters, such as an offer of water or to use a telephone. See Bradshaw,
462 U.S. at 1045. It is true that Detective Gorham eventually focused his questions on dogs, and
in other circumstances, this conversation about dogs might be considered small talk that would
not rise to the level of interrogation. See Mickey, 606 F3d at 1235; Goist, 59 Fed App’x at 763.
But, in this case, Detective Gorham specifically acknowledged at the suppression hearing that
attempting to form a bond with a suspect was a common interrogation technique to get the




                                              -17-
person to “open . . . up.”10 Significantly, defendant had in fact been subjected to this
interrogation technique earlier that same day during the first interrogation when the detectives
asked defendant numerous rapport-building type questions about his dog, his family, his hobbies,
etc. In other words, the dog conversation initiated by Detective Gorham in the confines of an
interrogation room after defendant invoked his rights cannot be excused as casual conversation.
Rather, particularly in light of the first interrogation, an objective observer would clearly
conclude that defendant was once again being subjected to the police’s efforts to wear down
defendant and to persuade defendant to incriminate himself despite his invocation of his rights.
See Smith, 469 U.S. at 98. These words and actions, which Detective Gorham should have known
were reasonably likely to elicit an incriminating response from defendant, constituted
interrogation. See White, 493 Mich. at 195-196. Because the custodial interrogation never
ceased, defendant cannot be said to have initiated further communication with Detective
Gorham. Cf. Christopher, 824 F2d at 845. Consequently, defendant’s incriminating statements
during the second interview, made after he invoked his right to counsel and his right to remain
silent, must also be suppressed. See Smith, 469 U.S. at 98; Mosley, 423 U.S. at 104.

        We reverse the trial court’s partial denial of defendant’s motion to suppress and remand
to the trial court for entry of an order granting defendant’s motion to suppress the statements he
made in both interviews conducted by law enforcement. We do not retain jurisdiction.



                                                            /s/ Joel P. Hoekstra
                                                            /s/ William B. Murphy
                                                            /s/ Jane E. Markey




10
   When considering whether a suspect has been subjected to interrogation, “the focus must be on
the objective manifestation of the officer’s words rather than on the officer’s subjective
intentions in speaking the words.” White, 493 Mich. at 196. Nevertheless, the police officer’s
subjective intent may be relevant because “where a police practice is designed to elicit an
incriminating response from the accused, it is unlikely that the practice will not also be one
which the police should have known was reasonably likely to have that effect.” Id. (quotation
marks and citation omitted).


                                              -18-